Citation Nr: 1534411	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right leg shin splints.

2.  Entitlement to an initial rating in excess of 10 percent for left leg shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from August 1976 to November 1976 and from November 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, which granted service connection for bilateral shin splints and assigned initial 10 percent disability ratings for each leg, effective as of August 20, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected bilateral shin splint disability is more severe than reflected by the respective currently assigned 10 percent disability ratings.  He has alleged that the overall symptoms are characteristic of moderate, if not severe, disability.

The Veteran's bilateral shin splints are currently rated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under this code provision, a 10 percent disability rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent disability rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; and a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  Id.

A VA examination report dated in May 2013 shows that the Veteran was diagnosed with bilateral patellar chondromalacia and bilateral degenerative joint disease of the knees.  Shin splints in both legs were indicated, manifested by fatigue and pain in the bone after walking more than 15 minutes.  There was no evidence of stress fracture.  A bilateral meniscus condition was also indicated.  

In an addendum dated in December 2013, the VA examiner who conducted the May 2013 VA examination explained that the Veteran did, in fact, have an ankle condition, manifested by arthritis of the ankles.  The current condition of the ankle was said to be mild and bilateral, and entirely consistent with the progression of age.  There was no convincing evidence of ongoing and/or repetitive injury that could promote arthritis.  In a subsequent addendum dated later in December 2013, the same VA examiner explained that he was not aware of literature that showed chondromalacia was related to shin splints, but that it could be found in the same individual at the same time.

Having reviewed the May 2013 VA examination report and accompanying addendum, the Board finds that additional development is required prior further adjudication of this matter.  Specifically, while the VA examiner noted arthritis of the ankles, an opinion was not provided as to whether the ankle condition was related to the Veteran's bilateral shin splints.  Moreover, while the VA examiner was unaware of literature showing chondromalacia of the knee was related to shin splints, acknowledging possible co-existence, an opinion was not provided as to whether one manifestation impacts or aggravates the other.  As such, the Board finds that the Veteran be afforded an additional examination.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any updated VA and private records of treatment of the Veteran's shin splints should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether B.W., D.O., has treated him since March 2012 for his bilateral shin splints.  If the Veteran responds in the affirmative, obtain updated treatment records from B.W., D.O.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  

2.  Obtain all updated VA treatment records.

3.  Then schedule the Veteran for a VA examination with a physician that has not previously examined the Veteran to ascertain the precise nature and severity of his bilateral shin splints.  The claims file must reviewed by the examiner.  The examiner is directed to describe all symptomatology associated with the Veteran's shin splints.  All tests deemed necessary by the examiner must be performed and all findings reported in detail.

The examiner is requested to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosed knee disability that was caused (in whole or in part) by the service-connected bilateral shin splints; 

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosed knee disability that is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected bilateral shin splints. 

(c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosed ankle disability that was caused (in whole or in part) by the service-connected bilateral shin splints; 

(d) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosed ankle disability that is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected bilateral shin splints. 

If the Veteran has a diagnosed knee and/or ankle disability that is aggravated by the service-connected bilateral shin splints, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.
3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

